DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10-5-2022 have been fully considered but they are not persuasive. 
1.  There are several points to make with regard to applicant’s claims and applicant’s remarks/arguments.
i.  Firstly, as stated in the NFOA, “…4.  The concept of the “PHY LAYER” can be interpreted as terms that refer to the transceiver’s physical parameters such as modulation, coding, data rate, power, etc..   It may also mean using a different/second transceiver but that could also be implemented as a single transceiver capable of operating with/at different phys layers”.
The entire point of that comment was to make applicant aware that there are MYRIAD interpretations of the phrase “PHY LAYER”.   It can possibly be based on the OSI 7-Layer MODEL, it can be based on the transceivers physical parameters such as modulation, coding, data rate, power, etc. OR maybe something else.   The applicant’s claims do NOT define what the PHY LAYER can/can’t be.

ii.  Prior art Ofek teaches an IMD/pacemaker that communicates with the PIU in a means that is “preferably wireless” and “with protocols that might include Bluetooth standard and the like” (Para #50, See NFOA, Page 4).   Those statements clearly put forth that a) there is wireless conveyance and that b) different protocols might be used.
If one skilled states that a device uses “cellular protocol” and “Bluetooth protocol”, then it inherently uses different transceivers (since there protocols are different and also use different frequencies to transmit/receive).   These different transceivers inherently use differe PHY LAYERS, ie. they are different at the OSI Layer 1 and/or use different coding, modulation, data rates, etc. (as stated in #1 above).
Hence, one skilled clearly sees that a) applicant’s claims are broadly written and b) Ofek puts forth a device that can clearly use different PHY LAYERS when he states that his IMD/pacemaker can communicate wirelessly with protocols (plural) that might include the Bluetooth standard and the like.

iii.  Ofek’s deficiencies are cured by Polo (which, incidently was provided by the applicant in their IDS) who teaches a device having the capability of operating with multiple Bluetooth PHY LAYERS, to include different modulations schemes and data rates (See NFOA page 5).
Hence Ofek’s Bluetooth tranceiver can readily be replaced with Polo’s Bluetooth tranceiver to arrive at an IMD/pacemaker that uses mutiple/different PHY LAYERS.
To answer applicant’s question of “Why?” and “Where is the motivation”, one skilled sees that Polo’s multi-PHY LAYER device supports multiple Bluetooth protocols (as taught by Ofek), to include Bluetooth Legacy (BLE) and enhanced rate BLE.
The examiner also pointed out that Polo teaches a command that can be sent from one device to the other instructing it to use either BLE legacy or BLE2 (which use two different PHY LAYERS along with different modulation and data rates as taught on Page 5 of the NFOA).  The IMD/Pacemaker can communicate with Ofek’s PIU.
Polo clearly teaches that the different Bluetooth protocols have different data framing (bottom of NFOA page 5 teaches the field length has been increased to 255 bytes from 31 bytes), thusly faster data rates are provided and that is another motivation to have two/multiple PHY LAYERS supporting the two/multiple Bluetooth protocols.
	Also, note that Polo teaches different transceivers can be used, to include cellular, WiFI/WLAN, etc. (NFOA page 6).
	Polo does not limit what the “devices” can/can’t be in his teachings.  His Background section puts forth generic devices that can scan and find other devices (ie. one skilled can envision these are IMD/Pacemaker and its PIU/controller):
BACKGROUND
Bluetooth™ low energy (BLE) is a specification that enables radio frequency communication between various types of devices. One particular portion of the BLE standard is the advertiser/scanner model that allows a device designated as an advertiser device to broadcast information that can be received by one or more scanner devices. Bluetooth™ modules implementing a BLE standard are often integrated into various types of mobile devices that are battery powered. Accordingly, managing power consumption associated with the Bluetooth™ modules is a concern as it pertains to battery life concerns in mobile devices, including smartphones, laptop computers, tablet computing systems, and other electronic devices.
	His last phrase “..and other electronic devices..” allows for literally ANY DEVICE to be supported in his teachings, to include an IMD/Pacemaker.
	Polo’s last paragraph in COLUMN 21 puts forth adapting his design within the spirit and scope of his teachings, hence an IMD/Pacemaker would be envisioned:
(121) The previous description is provided to enable any person skilled in the art to practice the various aspects described herein. Various modifications to these aspects will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other aspects. Thus, the claims are not intended to be limited to the aspects shown herein, but are to be accorded the full scope consistent with the language claims, wherein reference to an element in the singular is not intended to mean “one and only one” unless specifically so stated, but rather “one or more.” Unless specifically stated otherwise, the term “some” refers to one or more. Pronouns in the masculine (e.g., his) include the feminine and neuter gender (e.g., her and its) and vice versa. Headings and subheadings, if any, are used for convenience only and do not limit the subject disclosure.

	Ofek provided a similar statement, hence PHY LAYERS can be supported:
[0052] While the invention has been described in connection with a preferred embodiment, it is not intended to limit the scope of the invention to the particular form set forth, but on the contrary, it is intended to cover such alternatives, modifications, and equivalents as may be within the spirit and scope of the invention as defined by the appended claims.

	iv.  As a last comment, generically speaking, one skilled can see that a “device” can have a processing module to perform some function AND also include a communications module.
	The communications module is readily modifiable and even swappable with another, perhaps more advanced communications module.   This amounts to a choice in design that provides obvious to try modifications with predicatable results being the outcome.  Put another way, there are hundreds/thousands of different communications modules that can be connected to a generic device, ie. one’s providing different data rates, different coding, different error detection and correction, different power, different transmission/reception ranges, wired/wireless, etc..   One skilled can readily adapt the IMD/Pacemaker to swap in/out a communication module with another/different (ie. more capable) communication module.

	2.  Based on the above, the examiner disagrees that hindsight reasoning was used OR that no motivation exists to combine.   Placing Polo’s communication module into Ofek’s IMD/Pacemaker provides multiple, different PHY LAYERS to support Ofek’s different Bluetooth communication protocols.

	3.  Regarding claim 8, this claim is rejected as based on the rejection of claim 1 and the rejection of claim 4.   Determining at least a “type of communications” is taught as discussed in the rejection.

	4.  Regarding claims 4 and 19, the examiner disagrees with applicant’s arguments as based on his broad/reasonable interpretation of the claims.   The applicant should consider amending this concept further to overcome the examienr’s prior art teachings.

	5.  Regarding claims 5-6, 11-1, the examiner disagrees and notes that Sridhara teaches that Bluetooth has various PHY modes, to include LE 1M, LE 2M and LE CODED, which reads on the claim.   One skilled would clearly use these Bluetooth PHY Modes in both Ofek’s/Polo’s teachings.    The claim really just puts forth well known modes of Bluetooth that are found in the standard, prior art (eg. Sridhara), etc..
	The above also addresses claims 6 and 11-12 (see NFOA for details).

	6.  Regarding claims 7 and claim 18, the examiner disagrees with applicant’s arguments (refer to the NFOA for details).
	7.  Note that applicant provided prior art Gitlin et al. US 8,923,773 in their IDS and he teaches multiple MARVEL CM transmitters being placed into the body cavity which provides MIMO communications.   If one were to implement those multiple MIMO transmitters onto a single chip (as per Jung et al. US 2006/0160534 or Chang US 2013/0094601), then there would be multiple PHY LAYERS on that chip that provide multiple transmissions, which also reads on the applicant’s design.
	Per Jung:  
When implementing a multiple input multiple output (MIMO) transceiver in a single chip, the chip size and manufacturing cost of the MIMO transceiver device can be substantially reduced.  (From Abstract)

	Per Chang:  
[0006] Common commercial system-on-a-chip has developed to a stage that, the modulators, the demodulators, the baseband processing modules and the media access controllers (MACs), and even the radio frequency (RF) front end modules required for 3.times.3 MIMO system are integrated into a single chip, providing users a solution with powerful functions at low costs.


8.  In the examiner’s opinion, the claims are broadly written and the prior art clearly reads on the claims and provides one skilled with the motivation to combine.
The examiner invites that applicant to amend the claims with further details which focus the inventive concepts and attempt to overcome the prior art teachings.
	
	The previous rejection is attached below and made FINAL.
The examiner can be contacted to schedule an interview as well.
Note the examiner’s offering that may provide a more favorable outcome under the “Allowable Subject Matter” section right before the Conclusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek US 2008/0086176 and further in view of Polo et al. US 9,407,147.
As per claim 1, Ofek US 2008/0086176 teaches an implantable medical device (IMD) – see Abstract, Figures, comprising: 
a transceiver configured to communicate wirelessly, with an external device (ED), utilizing a protocol that utilizes a physical layer (See figures 1a/1b showing IMD/pacemaker #110 that wirelessly communicates with ED/PIU #150 via at least one physical layer); 
[0050] It will of course be appreciated that when the pacemaker device 110 is internal or implanted in the patient the transmitter, receiver and/or transceiver communication means between the pacemaker 110 and the PIU 150 is preferably wireless, with protocols that might include the Bluetooth standard, and the like.
memory configured to store program instructions; one or more processors configured to execute instructions to: 
obtain an instruction designating setting parameters in the pacemaker for at least one of transmission or reception, during a communication session, with the external device (Figures 1a/1b show communication between pacemaker and ED/PIU and Figures 2 and 4 shows that a person can use the ED/PIU to send commands to the pacemaker to control its operation); and
manage the pacemaker to utilize, during the communication session, the one of the commands as designated (Abstract, Figures teach that the PIU sends commands to the pacemaker and the pacemaker is controller via those commands – Figure 2 shows an example of sending a command to increase heart rate increase);  
But is silent on
the transceiver configured to transmit information indicating that the transceiver is configured with first and second 
memory configured to store program instructions; one or more processors configured to execute instructions to: 
obtain an instruction designating one of the first and second 
manage the transceiver to utilize, during the communication session, the one of the first and second 
	Ofek’s focus is more on operating the pacemaker’s “medical settings” rather than how the ED/PIU communicates with the IMD/pacemaker NOR does Ofek teach that the IMD/pacemaker’s Bluetooth transceiver has multiple PHY LAYERS.
	The examiner puts forth Polo et al. US 9,407,147 who teaches a device having the capability of operating with multiple Bluetooth PHY LAYERS, to include different modulations schemes and data rates (which are interpreted as PHY LAYER parameters).  Polo calls them Bluetooth Legacy (BLE) and enhanced rate BLE (See Abstract) and further shows that they can be implemented as separate BLE devices (figure 4) or in the same BLE controller (Figure 5) – thusly figure 4 shows one PHY device whereas figure 5 shows two PHY devices.
	Furthermore, Polo teaches that a command can be sent from one device to the other instructing it to use either BLE legacy or BLE2 (which are two different PHY LAYERS and use different modulation and data rates as taught below):
(62) In some aspects, the multi-mode BLE controller 511 utilizes a host controller interface (HCI) to switch between legacy BLE and BLE2 connections. To support the switching, the HCI employs control protocol data units (PDU) to provide for control signaling in enabling communication of enhanced rate physical layer packets. In some aspects, an initiator (e.g., initiator 240) may utilize the control PDU to request the BLE controller 511 to enable or disable reception of enhanced rate physical layer packets (e.g., BLE2 packets). In this regard, the BLE controller 511 may inform the initiator 240 of this request (or selection) via a response message. The control PDU may include a modulation type field of one (1) octet in length to indicate if the BLE controller 511 should enable legacy BLE reception only (e.g., at a data rate of 1 Mbps with a symbol rate of 1 Msps) or should enable BLE2 reception using 2 Mbps GFSK (e.g., having a symbol rate of 2 Msps). The BLE controller 511 may return the response message including an indication that the command to enable or disable reception of enhanced rate physical layer packets (BLE2 packets) was successful or not.  (C12, L15-35)
	(81) In comparison to Bluetooth™ Low Energy systems, where the data rate is 1 megabits per second with a symbol rate of 1 megasymbols per second, all fields except the length field 809 are unchanged. In this respect, the length field 809 has been increased to 255 bytes from 31 bytes to allow for larger packets. In some aspects, the length field 809 includes more than 255 bytes. (C15, L17-23)   (Teaches that the format structure (ie. PHY LAYER) is also changed based upon which Bluetooth technology/transceiver is selected) 
As seen above, Polo teaches commanding/operations between TWO PHY LAYERS.  Lastly, Polo further teaches that more/other transceivers could be used as well (to include cellular, WiFi/WLAN, etc.), which reads on THREE PHY LAYERS and that any/all of the hardware can be incorporated into one device, hence 3 PHY LAYERS is taught:
(85) As shown in FIG. 9, a host 910 is provided. The host 910 may represent a host module of a BLE device or a BLE2 device, while the wireless communication portion 900 is utilized to provide the radio (e.g. RF front end) and baseband functions. The radio portion of the wireless communication portion 900 may be implemented to support single mode BLE or BLE2, multi-mode BLE/BLE2, or may include other wireless systems such as WLAN (e.g. WiFi) and/or cellular or satellite communications. With BLE2 operations, the wireless communication portion 900 provides the PHY layer and LINK layer functionality of BLE/BLE2 controller, such as controller 511 shown in FIG. 5. Any or all of the hardware shown in FIG. 9 may be incorporated in one or more of the wireless communication devices shown in FIG. 1.
(C15, L48-62)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ofek, such that the transceiver is configured to transmit information indicating that the transceiver is configured with first, second and third physical layers (PHYs) for wireless communication AND memory configured to store program instructions; one or more processors configured to execute instructions to obtain an instruction designating one of the first, second and third PHY to be utilized for at least one of transmission or reception, during a communication session, with the external device AND manage the transceiver to utilize, during the communication session, the one of the first, second and third PHY as designated, to provide the ability to determine the types of communication transceivers/PHY LAYERs present and select/use one of them for communications between IMD/Pacemaker and ED/PIU.




As per claims 2 and 9, the combo teaches claim 1/8, wherein the transceiver is configured to transmit (or receive) a communications packet represents at least one of an advertisement packet, a scan request packet or a scan response packet, the communications packet including the information indicating that the transceiver is configured with the first and second 
Polo teaches advertisements (and scanning of the advertisements) and that the advertisements includes information that the multiple PHY LAYERs are available, ie. BLE, BLE2, etc. and control/commands to select one of those transceivers for communications.   Hence the devices can advertise what capabilities/hardware they have onboard:
(2) Bluetooth™ low energy (BLE) is a specification that enables radio frequency communication between various types of devices. One particular portion of the BLE standard is the advertiser/scanner model that allows a device designated as an advertiser device to broadcast information that can be received by one or more scanner devices. Bluetooth™ modules implementing a BLE standard are often integrated into various types of mobile devices that are battery powered.   (C1, L22-29)
(8) FIG. 7 illustrates an example of an advertising channel protocol data unit (PDU) according to one or more implementations of the subject technology. (C2, L3-5)
(24) An advertiser, such as the advertiser 220, may be enabled to broadcast advertisements periodically in the advertising channels. In this regard, devices that transmit advertising packets on the advertising channels are referred to as advertisers. The advertiser 220 may be configured to advertise service and/or availability for a link layer connection. The advertiser 220 may be enabled to transmit advertising packets within advertising events. An advertising event may begin with the presence of an advertising packet sent by the advertiser 220.    (C4, L33-43)
Furthermore, Polo specifically teaches that an advertisement can include information about the multiple transceivers/PHY LAYERs available (ie. BLE and BLE2, etc.), which reads on the claim:
 (29) For coexistence with Bluetooth™ communication, the scanner 230 may be configured to scan advertising packets between idle intervals within other Bluetooth™ traffic communications. The scanning timing may be decoupled from the Bluetooth™ timing. Accordingly, within each of the Bluetooth™ traffic idle intervals, the scanner 230 may be enabled to perform instant scanning. The scanner 230 may have a dual-correlation capability such that BLE2 advertising packets and other packets such as the legacy BLE packets may be detected in an advertising channel. In this regard, the scanner 230 may be operable to tune to a single advertising channel to scan packets transmitted over the single advertising channel. The BLE2 advertising packets and/or the legacy BLE packets may be detected by correlating the scanned packets with, for example, a known sequence rate. In some aspects, the BLE2 advertising packets and/or the legacy BLE packets may be detected based on the modulation type contained therein. For example, the BLE2 advertising packets may include an overhead portion that contains an indication of the modulation type. The dual-correlation capability of the scanner 230 may speed up the link reconnection time by scanning, for example, three advertising frequencies instead of 32 frequencies.    (C5, L39-60)


As per claims 3 and 17, the combo teaches claim 1/16, wherein the transceiver is configured to receive an ED communications packet from the external device, the ED communications packet including the instruction designating the one the first and second 
From Polo:    (62) In some aspects, the multi-mode BLE controller 511 utilizes a host controller interface (HCI) to switch between legacy BLE and BLE2 connections. To support the switching, the HCI employs control protocol data units (PDU) to provide for control signaling in enabling communication of enhanced rate physical layer packets. In some aspects, an initiator (e.g., initiator 240) may utilize the control PDU to request the BLE controller 511 to enable or disable reception of enhanced rate physical layer packets (e.g., BLE2 packets). In this regard, the BLE controller 511 may inform the initiator 240 of this request (or selection) via a response message. The control PDU may include a modulation type field of one (1) octet in length to indicate if the BLE controller 511 should enable legacy BLE reception only (e.g., at a data rate of 1 Mbps with a symbol rate of 1 Msps) or should enable BLE2 reception using 2 Mbps GFSK (e.g., having a symbol rate of 2 Msps). The BLE controller 511 may return the response message including an indication that the command to enable or disable reception of enhanced rate physical layer packets (BLE2 packets) was successful or not.  (C12, L15-35)
 

As per claims 4 and 19, the combo teaches claim 1/16, wherein the one or more processors are configured to at least (perform) one of 
1) determine the type of communication or 
2) determine a size of data set to be transferred between the ED and IMD, 
the one or more processors configured to generate the instruction designating the one of the first and second 
From Polo:    (62) In some aspects, the multi-mode BLE controller 511 utilizes a host controller interface (HCI) to switch between legacy BLE and BLE2 connections. To support the switching, the HCI employs control protocol data units (PDU) to provide for control signaling in enabling communication of enhanced rate physical layer packets. In some aspects, an initiator (e.g., initiator 240) may utilize the control PDU to request the BLE controller 511 to enable or disable reception of enhanced rate physical layer packets (e.g., BLE2 packets). In this regard, the BLE controller 511 may inform the initiator 240 of this request (or selection) via a response message. The control PDU may include a modulation type field of one (1) octet in length to indicate if the BLE controller 511 should enable legacy BLE reception only (e.g., at a data rate of 1 Mbps with a symbol rate of 1 Msps) or should enable BLE2 reception using 2 Mbps GFSK (e.g., having a symbol rate of 2 Msps). The BLE controller 511 may return the response message including an indication that the command to enable or disable reception of enhanced rate physical layer packets (BLE2 packets) was successful or not.  (C12, L15-35)
As per claims 13 and 20, the combo teaches claim 8/19, wherein, following the select and transmit operations, the one or more processors are configured to manage the external transceiver to establish a communication session with the IMD utilizing the one of the multiple PHYs.  
Polo teaches advertisements (and scanning of the advertisements) and that the advertisements includes information that the multiple PHY LAYERs are available, ie. BLE, BLE2, etc. and control/commands to select one of those transceivers for communications.   Hence the devices can advertise what capabilities/hardware they have onboard:
(2) Bluetooth™ low energy (BLE) is a specification that enables radio frequency communication between various types of devices. One particular portion of the BLE standard is the advertiser/scanner model that allows a device designated as an advertiser device to broadcast information that can be received by one or more scanner devices. Bluetooth™ modules implementing a BLE standard are often integrated into various types of mobile devices that are battery powered.   (C1, L22-29)
(8) FIG. 7 illustrates an example of an advertising channel protocol data unit (PDU) according to one or more implementations of the subject technology. (C2, L3-5)
(24) An advertiser, such as the advertiser 220, may be enabled to broadcast advertisements periodically in the advertising channels. In this regard, devices that transmit advertising packets on the advertising channels are referred to as advertisers. The advertiser 220 may be configured to advertise service and/or availability for a link layer connection. The advertiser 220 may be enabled to transmit advertising packets within advertising events. An advertising event may begin with the presence of an advertising packet sent by the advertiser 220.    (C4, L33-43)
Furthermore, Polo specifically teaches that an advertisement can include information about the multiple transceivers/PHY LAYERs available (ie. BLE and BLE2, etc.) AND that the PIU will send commands to the IMD/pacemaker which inherently includes “..the one or more processors are configured to manage the external transceiver to establish a communication session with the IMD utilizing the one of the multiple PHYs..” since the commands are sent and acted upon by the pacemaker (see Figure 2, Steps #204, #205, #206), which reads on the claim:
(29) For coexistence with Bluetooth™ communication, the scanner 230 may be configured to scan advertising packets between idle intervals within other Bluetooth™ traffic communications. The scanning timing may be decoupled from the Bluetooth™ timing. Accordingly, within each of the Bluetooth™ traffic idle intervals, the scanner 230 may be enabled to perform instant scanning. The scanner 230 may have a dual-correlation capability such that BLE2 advertising packets and other packets such as the legacy BLE packets may be detected in an advertising channel. In this regard, the scanner 230 may be operable to tune to a single advertising channel to scan packets transmitted over the single advertising channel. The BLE2 advertising packets and/or the legacy BLE packets may be detected by correlating the scanned packets with, for example, a known sequence rate. In some aspects, the BLE2 advertising packets and/or the legacy BLE packets may be detected based on the modulation type contained therein. For example, the BLE2 advertising packets may include an overhead portion that contains an indication of the modulation type. The dual-correlation capability of the scanner 230 may speed up the link reconnection time by scanning, for example, three advertising frequencies instead of 32 frequencies.    (C5, L39-60)


As per claims 14 and 21, the combo teaches claim 8/16, wherein the one or more processors are configured to initiate a communication session utilizing a first PHY from the multiple PHY and, to change, during the communication session, to a second PHY from the multiple PHY.  
Polo teaches switching from a first Bluetooth mode to a second Bluetooth mode based on the higher data rate being able to be supported, hence a larger data throughput is available and would be switched to.  Polo teaches that the device is already in the first Bluetooth mode when it switches, hence it is inherently initiating a change during a communication session (since the claim does not teach first selecting a mode, then using that mode – it specifically states switching from the first to second mode):
(50) In one or more implementations, the BLE transceiver 300 is configured to switch from a first Bluetooth wireless communication mode (e.g., legacy BLE) to a second Bluetooth wireless communication mode (e.g., BLE2) based on the modulation type. The second Bluetooth wireless communication mode may be associated with a data rate (e.g., 2 Mbps) that is greater than the data rate (e.g., 1 Mbps) associated with the first Bluetooth wireless communication mode. In this regard, the second Bluetooth wireless communication mode may be associated with a symbol rate (e.g., 2 Megasymbols per second) that is greater than the symbol rate (e.g., 1 Megasymbols per second) associated with the first Bluetooth wireless communication mode.   (C9, L62 to C10, L7)

As per claim 15, the combo teaches claim 14, wherein the one or more processors change to the second PHY based on a connection criteria that includes at least one of a data throughput requirement, a communication type, a battery indicator, a telemetry break condition or link condition of the communications link between the IMD and ED.  
Polo teaches switching from a first Bluetooth mode to a second Bluetooth mode based on the higher data rate being able to be supported, hence a larger data throughput is available and would be switched to:
(50) In one or more implementations, the BLE transceiver 300 is configured to switch from a first Bluetooth wireless communication mode (e.g., legacy BLE) to a second Bluetooth wireless communication mode (e.g., BLE2) based on the modulation type. The second Bluetooth wireless communication mode may be associated with a data rate (e.g., 2 Mbps) that is greater than the data rate (e.g., 1 Mbps) associated with the first Bluetooth wireless communication mode. In this regard, the second Bluetooth wireless communication mode may be associated with a symbol rate (e.g., 2 Megasymbols per second) that is greater than the symbol rate (e.g., 1 Megasymbols per second) associated with the first Bluetooth wireless communication mode.  (C9, L62 to C10, L7)


As per claim 16, this claim is rejected in its entirety as based on the rejection of claim 1.   Ofek/Polo teach a method for managing a wireless communication between an external device (ED) and an implantable medical device (IMD) utilizing a protocol that supports multiple physical layers (PHYs) (See Ofek’s/Polo’s figures that show the method steps).  With regard to selecting, at one of the ED or IMD, one of multiple PHYs for wireless communication based on a connection criteria and transmitting an instruction, to another of the ED or IMD, to utilize the one of the multiple PHYs selected for at least one of transmission or reception during the communication session:   
From Polo:    (62) In some aspects, the multi-mode BLE controller 511 utilizes a host controller interface (HCI) to switch between legacy BLE and BLE2 connections. To support the switching, the HCI employs control protocol data units (PDU) to provide for control signaling in enabling communication of enhanced rate physical layer packets. In some aspects, an initiator (e.g., initiator 240) may utilize the control PDU to request the BLE controller 511 to enable or disable reception of enhanced rate physical layer packets (e.g., BLE2 packets). In this regard, the BLE controller 511 may inform the initiator 240 of this request (or selection) via a response message. The control PDU may include a modulation type field of one (1) octet in length to indicate if the BLE controller 511 should enable legacy BLE reception only (e.g., at a data rate of 1 Mbps with a symbol rate of 1 Msps) or should enable BLE2 reception using 2 Mbps GFSK (e.g., having a symbol rate of 2 Msps). The BLE controller 511 may return the response message including an indication that the command to enable or disable reception of enhanced rate physical layer packets (BLE2 packets) was successful or not. (C12, L15-35)


As per claim 18, the combo teaches claim 16, further comprising collecting and analyzing the connection criteria, the connection criteria including at least one of a data throughput requirement, a communication type, a battery indicator, a telemetry break condition or link condition of a communications link between the IMD and ED – Polo teaches that a switch between the PHY LAYERs can be performed as based on a modulation type where said modulation type can support a higher data throughput (see Polo’s claim 13 teaching below), which reads on both a data throughput and a communication type (BLE 1 or BLE 2 types).  
(50) In one or more implementations, the BLE transceiver 300 is configured to switch from a first Bluetooth wireless communication mode (e.g., legacy BLE) to a second Bluetooth wireless communication mode (e.g., BLE2) based on the modulation type. The second Bluetooth wireless communication mode may be associated with a data rate (e.g., 2 Mbps) that is greater than the data rate (e.g., 1 Mbps) associated with the first Bluetooth wireless communication mode. In this regard, the second Bluetooth wireless communication mode may be associated with a symbol rate (e.g., 2 Megasymbols per second) that is greater than the symbol rate (e.g., 1 Megasymbols per second) associated with the first Bluetooth wireless communication mode.  (C9, L62 to C10, L7)
From Polo’s claim 13: The method of claim 12, further comprising: switching from a first Bluetooth wireless communication mode to a second Bluetooth wireless communication mode based on the modulation type, wherein the second Bluetooth wireless communication mode is associated with a first data rate that is greater than a second data rate associated with the first Bluetooth wireless communication mode.


Claims 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek / Polo and further in view of Sridhara et al. US 2020/0044844.
As per claim 5, the combo teaches claim 4, wherein the protocol corresponds to a Bluetooth protocol (Ofek and Polo both teach Bluetooth), 
But is silent on 
the first and second two of LE 1M, LE 2M and LE Coded PHYs, respectively, and 
the instruction designates the LE 2M PHY when the type of communication corresponds to a large payload communication.  
At least Sridhara et al. US 2020/0044844 teaches that Bluetooth has various PHY modes, to include LE 1M, LE 2M and LE CODED modes that support 1Mbps, 2Mbps and 125k-500kbps data rates.  Thusly, one skilled sees that when a large payload of data is to be sent, the PHY with the fastest data rate would be selected, which is the LE 2M Phy interface (and reads on the claim):
[0067] The Bluetooth LE core configuration is particularly designed to enable STAs 404 having relatively lower current consumption, complexity and cost than BR- or EDR-supporting STAs 404. For example, LE may be especially advantageous for use cases and applications requiring lower data rates and duty cycles. LE STAs 404 may support three PHY modes (“PHYs”): LE 1M, LE 2M and LE Coded, supporting bit rates of 1 megabit per second (Mbps), 2 Mbps, and either 125 kilobits per second (kpbs) or 500 kpbs (depending on the coding), respectively. LE supports both frequency division multiple access (FDMA) and time division multiple access (TDMA) schemes. Forty physical channels separated by 2 MHz may be used in the FDMA scheme. For TDMA, a polling scheme is used in which one device transmits at a predetermined time and a corresponding device responds after a predetermined time interval. The LE logical transports include the LE asynchronous connection (LE ACL), LE Advertising Broadcast (ADVB) and LE Periodic Advertising Broadcast (PADVB) logical transports. Each LE packet (PDU) generally includes a preamble, an access address (including an access code), a PDU header and a PDU payload. LE packets may also include a message integrity check (MIC) and a cyclic redundancy check (CRC) following the payload.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the first, second and third PHY corresponding to LE 1M, LE 2M and LE Coded PHYs, respectively AND the instruction designates the LE 2M PHY when the type of communication corresponds to a large payload communication, to provide the ability to select which PHY interface to use wherein large payloads are sent/received via the highest data rate using LE 2M PHY for quick data transfer/reception.





As per claim 6, the combo teaches claim 5, wherein the instruction designates the LE Coded PHY when the type of communication corresponds to a small payload communication (Sridhara teaches that LE Coded PHY provides for the lowest data rate among the LE 1M, LE 2M and Coded interfaces.  Hence when a small payload is to be sent, one skilled would select the lower data rate PHY interface, which is the LE Coded PHY interface (which reads on the claim)).  

As per claim 11, the combo teaches claim 8, but is silent on wherein the one or more processors are configured to determine the type of communication and select between first or second PHY based on the type of communication.  
Polo has been shown (previous/above) to allow the two devices to determine and select from at least either BLE1 or BLE2 which would be based on modulation type (to support a higher data rate that is desired):
The control PDU may include a modulation type field of one (1) octet in length to indicate if the BLE controller 511 should enable legacy BLE reception only (e.g., at a data rate of 1 Mbps with a symbol rate of 1 Msps) or should enable BLE2 reception using 2 Mbps GFSK (e.g., having a symbol rate of 2 Msps) .
From Polo’s claim 13: The method of claim 12, further comprising: switching from a first Bluetooth wireless communication mode to a second Bluetooth wireless communication mode based on the modulation type, wherein the second Bluetooth wireless communication mode is associated with a first data rate that is greater than a second data rate associated with the first Bluetooth wireless communication mode.
At least Sridhara et al. US 2020/0044844 teaches that Bluetooth has various PHY modes, to include LE 1M, LE 2M and LE CODED modes that support 1Mbps, 2Mbps and 125k-500kbps data rates.  Thusly, one skilled sees that when a larger payload of data is to be sent, the PHYs with the faster data rates would be selected. When the 1st and 2nd PHY interfaces are LE 1M and LE 2M Phy interfaces, these would be selected (which reads on the claim):
[0067] The Bluetooth LE core configuration is particularly designed to enable STAs 404 having relatively lower current consumption, complexity and cost than BR- or EDR-supporting STAs 404. For example, LE may be especially advantageous for use cases and applications requiring lower data rates and duty cycles. LE STAs 404 may support three PHY modes (“PHYs”): LE 1M, LE 2M and LE Coded, supporting bit rates of 1 megabit per second (Mbps), 2 Mbps, and either 125 kilobits per second (kpbs) or 500 kpbs (depending on the coding), respectively. LE supports both frequency division multiple access (FDMA) and time division multiple access (TDMA) schemes. Forty physical channels separated by 2 MHz may be used in the FDMA scheme. For TDMA, a polling scheme is used in which one device transmits at a predetermined time and a corresponding device responds after a predetermined time interval. The LE logical transports include the LE asynchronous connection (LE ACL), LE Advertising Broadcast (ADVB) and LE Periodic Advertising Broadcast (PADVB) logical transports. Each LE packet (PDU) generally includes a preamble, an access address (including an access code), a PDU header and a PDU payload. LE packets may also include a message integrity check (MIC) and a cyclic redundancy check (CRC) following the payload.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the one or more processors are configured to determine the type of communication and select between first or second PHY based on the type of communication, to provide the ability to select an optimal PHY based on the type of communcatins desired (ie. PHY with highest data rate if sending large data amounts/file and PHY with lower data rate if just sending advertisements, etc.).


As per claim 12, the combo teaches claim 11, but is silent on wherein the one or more processors are configured to determine the size of the data set to be transferred and select between the second PHY or a third PHY based on the size of the data set to be transferred.  
At least Sridhara et al. US 2020/0044844 teaches that Bluetooth has various PHY modes, to include LE 1M, LE 2M and LE CODED modes that support 1Mbps, 2Mbps and 125k-500kbps data rates.  Thusly, one skilled sees that when a smaller payload of data is to be sent, then the LE CODED interface would be selected and when a larger payload of data is to be sent, the PHYs with the faster data rates would be selected, which are the LE 1M and LE 2M Phy interfaces (and reads on the claim):
[0067] The Bluetooth LE core configuration is particularly designed to enable STAs 404 having relatively lower current consumption, complexity and cost than BR- or EDR-supporting STAs 404. For example, LE may be especially advantageous for use cases and applications requiring lower data rates and duty cycles. LE STAs 404 may support three PHY modes (“PHYs”): LE 1M, LE 2M and LE Coded, supporting bit rates of 1 megabit per second (Mbps), 2 Mbps, and either 125 kilobits per second (kpbs) or 500 kpbs (depending on the coding), respectively. LE supports both frequency division multiple access (FDMA) and time division multiple access (TDMA) schemes. Forty physical channels separated by 2 MHz may be used in the FDMA scheme. For TDMA, a polling scheme is used in which one device transmits at a predetermined time and a corresponding device responds after a predetermined time interval. The LE logical transports include the LE asynchronous connection (LE ACL), LE Advertising Broadcast (ADVB) and LE Periodic Advertising Broadcast (PADVB) logical transports. Each LE packet (PDU) generally includes a preamble, an access address (including an access code), a PDU header and a PDU payload. LE packets may also include a message integrity check (MIC) and a cyclic redundancy check (CRC) following the payload.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the one or more processors are configured to determine the size of the data set to be transferred and select between the second PHY or a third PHY based on the size of the data set to be transferred, to provide the ability to select the optimal PHY as based on the amount of data to be transferred (higher data rate PHY for large fiels, lower data rate PHY for smaller files).







Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ofek / Polo and further in view of Peiris et al. US 2012/0275319
As per claim 7, the combo teaches claim 1, but is silent on wherein the one or more processors are configured to manage a receiver of the transceiver to utilize the first PHY in connection with receiving communications packets from the ED and to manage a transmitter of the transceiver to utilize the second PHY in connection with transmitting communications packets to the ED.  
The claim puts forth using two different PHY LAYERs simultaneously and/or concurrently which is well known since at least smart phones are able to support two different communications at the same time (ie. data download/texting while performing a voice call, etc.) – see examiner’s figure below.

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Peiris et al. US 2012/0275319 teaches that a device can support two different PHY LAYERs at the same time, ie. WiFi and Bluetooth, etc..   One skilled understands that the uplink may typically have a small amount of data (ie. an Internet search query) and the downlink may have a huge amount of data (ie. the search results).  In the applicant’s case, the uplink might be low rate data link (a small command) while the downlink sends back the important medical information (requires a high rate link):
[0018] FIG. 1 shows wireless devices 100 such as a laptop and a cellular phone that can be configured to concurrently transmit Wi-Fi and Bluetooth signals using a single antenna and power amplifier in accordance with some embodiments. Although not shown for simplicity, the wireless devices 100 can include other devices such as a tablet computer, a desktop computer, PDAs, and so on. For some embodiments, wireless devices 100 can use Wi-Fi signals to exchange data with the Internet, LAN, WLAN, and/or VPN, and can use Bluetooth signals to exchange data with local BT-enabled devices such as headsets, printers, scanners, and so on. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the one or more processors are configured to manage a receiver of the transceiver to utilize the first PHY in connection with receiving communications packets from the ED and to manage a transmitter of the transceiver to utilize the second PHY in connection with transmitting communications packets to the ED, to provide the ability for concurrent communications between IMD and ED/PIU that use two different PHY LAYERs (lower data rate for uplink and higher data rate for downlink)



As per claim 8, this claim is rejected in its entirety as based on the rejection of claim 1.  Note that Ofek teaches an external device (ED) (ie. PIU) and implantable medical device (IMD/pacemaker), memory configured to store program instructions; one or more processors that are configured, when implementing the program instructions, to perform the method (Figures 1-4 show the hardware and pseudo-code performing the instructions/steps) and to select one of the multiple PHYs based on at least one of a type of communication to occur, or a size of a data set to be transferred, during a communication session (As per the rejection of claim 4) - (Polo teaches advertising and selecting one of the PHY LAYERs to use for communications, which reads on “determine the type of communications”):
From Polo:    (62) In some aspects, the multi-mode BLE controller 511 utilizes a host controller interface (HCI) to switch between legacy BLE and BLE2 connections. To support the switching, the HCI employs control protocol data units (PDU) to provide for control signaling in enabling communication of enhanced rate physical layer packets. In some aspects, an initiator (e.g., initiator 240) may utilize the control PDU to request the BLE controller 511 to enable or disable reception of enhanced rate physical layer packets (e.g., BLE2 packets). In this regard, the BLE controller 511 may inform the initiator 240 of this request (or selection) via a response message. The control PDU may include a modulation type field of one (1) octet in length to indicate if the BLE controller 511 should enable legacy BLE reception only (e.g., at a data rate of 1 Mbps with a symbol rate of 1 Msps) or should enable BLE2 reception using 2 Mbps GFSK (e.g., having a symbol rate of 2 Msps). The BLE controller 511 may return the response message including an indication that the command to enable or disable reception of enhanced rate physical layer packets (BLE2 packets) was successful or not.  (C12, L15-35)

 	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ofek / Polo and further in view of Liu US 2019/0357283.
As per claim 10, the combo teaches claim 8, wherein the information analyzed from the communications packet indicates whether the IMD is compatible with version(s) of Bluetooth (Polo teaches users advertising and other scanning for the type of communications/Bluetooth that are present/available AND also the selection of a Bluetooth version (ie. BLE 1 or BLE2) as discussed above/previously.  Hence the ability to indicate (and select) a desired version of Bluetooth is taught;
But is silent on Bluetooth version 5.0 or higher.  
Liu US 2019/0357283 teaches Bluetooth pairing for Bluetooth 5.0 or higher between two Bluetooth devices.  Pairing inherently requries the two devices to broadcast their presence, version of Bluetooth, etc..   
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it uses/supports Bluetooth version 5.0 or higher, to provide the ability to support any/all versions of Bluetooth (especially the newer versions which can support higher data rates).





Allowable Subject Matter
	The examiner believes a more favorable outcome may occur if the applicant amends as follows:
i)  For Claim 1:  1 + 4 + 5 + 17 +18

ii)  For claim 8:  8 + 5 + 17 +18    (note that claim 8 includes claim 4 limitations)

iii).  For Claim 16:   16 + 4 + 5 + 17 + 18    

	This would put forth a technical design that is not found in at least the prior art of record, either alone or in combination.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414